Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
2. 	This action is in response to the filing with the office dated 01/21/2022. Claims 1, 9 and 17 are amended. Claims 2-5, 7, 10-13, 15, 18-20 are cancelled. Claims 1, 6, 8, 9, 14, 16, 17 and 21-23 are now pending in this office action.
Examiner’s Amendment
3.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	Authorization for this examiner’s amendment was given in a phone interview with Wayne Bailey (Reg. No. 34289) on 02/02//2022.
The application has been amended as follows:
1.	(Currently Amended) A method for processing a query received through a network, the method comprising:
	identifying, by a computer system, a topic in the query;
	identifying, by the computer system, a set of friends of a user from a set of social media networks in which the set of friends have an expertise in the topic identified in the query using an expert database in the computer system that identifies the set of  friends of the user from the set of the social media networks, topics of expertise for the set of 
	ranking, by the computer system, the set of friends based on a level of the expertise of the set of friends for the topic and an availability of the set of friends to form a ranked set of  friends; 
	returning, by the computer system, results that contain the ranked set of friends for the topic;
receiving, by the computer system, search results from a set of search engines for the query; and
	wherein returning, by the computer system, the results that contain the ranked set of friends comprises:
	returning, by the computer system, the results that contain the ranked set of friends and the search results, wherein the expert database further comprises:
	a person table that stores (i) person identification information about the user and the set of friends and (ii) expertise access information that controls who can see expertise information about the set of friends;
	a relationship table that stores relationship information about relationships between the user and the set of friends based on the artificial intelligence system analyzing interactions themselves between the user and the set of friends to identify closeness of the user to each of the set of friends; [[and]]
	an expertise table that stores the topics of expertise and the levels of expertise for each of the set of friends based on the artificial intelligence system detecting a level of expertise of each respective friend for one or more topics by uncovering relationships between certain words used by each respective friend surrounding the one or more topics of expertise; and
an availability table that stores availability information for the set of friends based on the artificial intelligence system determining how soon the information about the topic identified in the query is needed by analyzing wording of the query to determine a time frame for when information about the topic is needed.

2-5.	(Canceled) 

6.	(Previously Presented) The method of claim 1, wherein identifying, by the computer system, the topic in the query comprises:
	identifying, by the computer system, the topic in the query using the artificial intelligence system that includes natural language processing.

7.	(Canceled) 

8.	(Previously Presented) The method of claim 1 further comprising:
	identifying a friend for the user;
	obtaining data for the friend from social media sources on a network data processing system;
	determining a set of the topics of expertise for the friend using the data for the friend obtained from the social media sources;
	determining a set of the levels of expertise for each topic in the set of the topics of expertise by applying a classification to the data; and
	updating the expert database to include an identification of the friend, the set of the topics of expertise for the friend, and the set of the levels of expertise for the set of the topics of expertise.

9.	(Currently Amended) A search augmentation system comprising:
	a hardware computer system; and
	an expert identifier running on the computer system, wherein the expert identifier identifies a topic in a query; identifies a set of friends of a user from a set of social media networks in which the set of friends have an expertise in the topic identified in the query using an expert database in the computer system that identifies the set of friends of the user from the set of the social media networks, topics of expertise for the set of 
	a person table that stores (i) person identification information about the user and the set of friends and (ii) expertise access information that controls who can see expertise information about the set of friends;
	a relationship table that stores relationship information about relationships between the user and the set of friends based on the artificial intelligence system analyzing interactions themselves between the user and the set of friends to identify closeness of the user to each of the set of friends; [[and]]
	an expertise table that stores the topics of expertise and the levels of expertise for each of the set of friends based on the artificial intelligence system detecting a level of expertise of each respective friend for one or more topics by uncovering relationships between certain words used by each respective friend surrounding the one or more topics of expertise; and
an availability table that stores availability information for the set of friends based on the artificial intelligence system determining how soon the information about the topic identified in the query is needed by analyzing wording of the query to determine a time frame for when information about the topic is needed.

10-13. 	(Cancelled)



15.	(Canceled)

16.	(Previously Presented) The search augmentation system of claim 9, wherein the expert identifier identifies a friend for the user; obtains data for the friend from social media sources on a network data processing system; determines a set of the topics of expertise for the friend using the data for the friend obtained from the social media sources; determines a set of the levels of expertise for each topic in the set of the topics of expertise by applying a classification to the data; and updates the expert database to include an identification of the friend, the set of the topics of expertise for the friend, and the set of the levels of expertise for the set of the topics of expertise.

17.	(Currently Amended) A computer program product for processing a query received through a network, the computer program product comprising:
	a computer-readable storage media;
	first program code, stored on the computer-readable storage media, for identifying a topic in the query;
	second program code, stored on the computer-readable storage media, for identifying a set of friends of a user from a set of social media networks in which the set of friends have an expertise in the topic identified in the query using an expert database that identifies the set of friends of the user from the set of the social media networks, topics of expertise for the set of friends, and levels of expertise of the set of friends for the topics of expertise, wherein the expert database comprises a helpfulness table that identifies a likelihood the set of friends will respond to a request for information about the topic identified in the query based on an artificial intelligence system analyzing correlation of personality profiles from personality tests of the set of friends and helpfulness;

	fourth program code, stored on the computer-readable storage media, for returning results that contain the ranked set of friends for the topic; and
fifth program code, stored on the computer-readable storage media, for receiving search results from a set of search engines for the query; and
	wherein the fourth program code comprises:
	program code, stored on the computer-readable storage media, for returning the results that contain the ranked set of friends and the search results, wherein the expert database further comprises:
	a person table that stores (i) person identification information about the user and the set of friends and (ii) expertise access information that controls who can see expertise information about the set of friends;
	a relationship table that stores relationship information about relationships between the user and the set of friends based on the artificial intelligence system analyzing interactions themselves between the user and the set of friends to identify closeness of the user to each of the set of friends; [[and]]
	an expertise table that stores the topics of expertise and the levels of expertise for each of the set of friends based on the artificial intelligence system detecting a level of expertise of each respective friend for one or more topics by uncovering relationships between certain words used by each respective friend surrounding the one or more topics of expertise; and
an availability table that stores availability information for the set of friends based on the artificial intelligence system determining how soon the information about the topic identified in the query is needed by analyzing wording of the query to determine a time frame for when information about the topic is needed.

18-20.	(Canceled) 

21.	(Previously Presented) The computer program product of claim 17, wherein the expert database further comprises:
	an availability table that stores availability information for the set of friends based on the artificial intelligence system determining how soon the information about the topic identified in the query is needed by analyzing wording of the query.

22.	(Previously Presented) The computer program product of claim 17, wherein the second program code comprises:
	program code, stored on the computer-readable storage media, for identifying the topic in the query using the artificial intelligence system that includes natural language processing. 

23.	(Previously Presented) The computer program product of claim 17 further comprising:
	program code, stored on the computer-readable storage media, for identifying a friend for the user;
	program code, stored on the computer-readable storage media, for obtaining data for the friend from social media sources on a network data processing system;
	program code, stored on the computer-readable storage media, for determining a set of the topics of expertise for the friend using the data for the friend obtained from the social media sources;
	program code, stored on the computer-readable storage media, for determining a set of the levels of expertise for each topic in the set of the topics of expertise by applying a classification to the data; and
	program code, stored on the computer-readable storage media, for updating the expert database to include an identification of the friend, the set of the topics of expertise for the friend, and the set of the levels of expertise for the set of the topics of expertise.

Allowable Subject matter
4.	Claims 1, 9 and 17 are allowed as being independent claims.
5.    	Dependent claims 6 and 8 are allowed as being dependent on independent claim 1. Dependent claims 14 and 16 are allowed as being dependent on independent claim 9. Dependent claims 21-23 are allowed as being dependent on independent claim 17.
Reasons for Allowance
6. 	The following is an examiner's statement of reasons for allowance: Applicant’s amendments discussed through telephonic conversation with the applicant on 02/02/2022 for claims 1, 9 and 17 were fully considered and found to be persuasive and overcome the prior art cited in the Final rejection. The cited prior art does not teach or suggest, in combination with the rest of the limitations in the dependent claims. The closest prior art Neystadt teaches, based on the availability information for the set of friends how soon the message is delivered (Paragraph [0047]) there does not appear to be a specific teaching of “an availability table that stores availability information for the set of friends based on the artificial intelligence system determining how soon the information about the topic identified in the query is needed by analyzing wording of the query to determine a time frame for when information about the topic is needed” as claimed in view of the rest of the limitations of claim 1. Similarly for claims 9 and 17. While each element of the limitation may be known in some parts the combination as claimed would not be obvious absent impermissible hindsight. The cited prior art does not teach or suggest, in combination with the rest of the limitations in the dependent claims.
	Claim 1: A method for processing a query received through a network, the method comprising: identifying, by a computer system, a topic in the query; identifying, by the computer system, a set of friends of a user from a set of social media networks in which the set of friends have an expertise in the topic identified in the query using an expert database in the computer system that identifies the set of  friends of the user from the set of the social media networks, topics of expertise for the set of friends, and levels of expertise of the set of friends for the topics of expertise, wherein the expert database comprises a helpfulness table that identifies a likelihood the set of friends will respond to a request for information about the topic identified in the query based on an artificial intelligence system analyzing correlation of personality profiles from personality tests of the set of friends and helpfulness; ranking, by the computer system, the set of friends based on a level of the expertise of the set of friends for the topic and an availability of the set of friends to form a ranked set of  friends; 
returning, by the computer system, results that contain the ranked set of friends for the topic; receiving, by the computer system, search results from a set of search engines for the query; and wherein returning, by the computer system, the results that contain the ranked set of friends comprises: returning, by the computer system, the results that contain the ranked set of friends and the search results, wherein the expert database further comprises: a person table that stores (i) person identification information about the user and the set of friends and (ii) expertise access information that controls who can see expertise information about the set of friends; a relationship table that stores relationship information about relationships between the user and the set of friends based on the artificial intelligence system analyzing interactions themselves between the user and the set of friends to identify closeness of the user to each of the set of friends; an expertise table that stores the topics of expertise and the levels of expertise for each of the set of friends based on the artificial intelligence system detecting a level of expertise of each respective friend for one or more topics by uncovering relationships between certain words used by each respective friend surrounding the one or more topics of expertise; and
an availability table that stores availability information for the set of friends based on the artificial intelligence system determining how soon the information about the topic identified in the query is needed by analyzing wording of the query to determine a time frame for when information about the topic is needed.
	Claim 9: A search augmentation system comprising: a hardware computer system; and an expert identifier running on the computer system, wherein the expert identifier identifies a topic in a query; identifies a set of friends of a user from a set of social media networks in which the set of friends have an expertise in the topic identified in the query using an expert database in the computer system that identifies the set of friends of the user from the set of the social media networks, topics of expertise for the set of friends, and levels of expertise of the set of friends for the topics of expertise, wherein the expert database comprises a helpfulness table that identifies a likelihood the set of friends will respond to a request for information about the topic identified in the query based on an artificial intelligence system analyzing correlation of personality profiles from personality tests of the set of friends and helpfulness; ranks the set of friends based on a level of the expertise of the set of friends for the topic and an availability of the set of friends to form a ranked set of friends; and returns results that contain the ranked set of friends for the topic, wherein the expert identifier receives search results from a set of search engines for the query; and wherein in returning the results, the expert identifier returns the results that contain the ranked set of friends and the search results, wherein the expert database further comprises: a person table that stores (i) person identification information about the user and the set of friends and (ii) expertise access information that controls who can see expertise information about the set of friends; a relationship table that stores relationship information about relationships between the user and the set of friends based on the artificial intelligence system analyzing interactions themselves between the user and the set of friends to identify closeness of the user to each of the set of friends; an expertise table that stores the topics of expertise and the levels of expertise for each of the set of friends based on the artificial intelligence system detecting a level of expertise of each respective friend for one or more topics by uncovering relationships between certain words used by each respective friend surrounding the one or more topics of expertise; and an availability table that stores availability information for the set of friends based on the artificial intelligence system determining how soon the information about the topic identified in the query is needed by analyzing wording of the query to determine a time frame for when information about the topic is needed.
	Claim 17: A computer program product for processing a query received through a network, the computer program product comprising: a computer-readable storage media; first program code, stored on the computer-readable storage media, for identifying a topic in the query; second program code, stored on the computer-readable storage media, for identifying a set of friends of a user from a set of social media networks in which the set of friends have an expertise in the topic identified in the query using an expert database that identifies the set of friends of the user from the set of the social media networks, topics of expertise for the set of friends, and levels of expertise of the set of friends for the topics of expertise, wherein the expert database comprises a helpfulness table that identifies a likelihood the set of friends will respond to a request for information about the topic identified in the query based on an artificial intelligence system analyzing correlation of personality profiles from personality tests of the set of friends and helpfulness; third program code, stored on the computer-readable storage media, for ranking the set of friends based on a level of the expertise of the set of friends for the topic and an availability of the set of friends to form a ranked set of friends; fourth program code, stored on the computer-readable storage media, for returning results that contain the ranked set of friends for the topic; and fifth program code, stored on the computer-readable storage media, for receiving search results from a set of search engines for the query; and wherein the fourth program code comprises: program code, stored on the computer-readable storage media, for returning the results that contain the ranked set of friends and the search results, wherein the expert database further comprises: a person table that stores (i) person identification information about the user and the set of friends and (ii) expertise access information that controls who can see expertise information about the set of friends; a relationship table that stores relationship information about relationships between the user and the set of friends based on the artificial intelligence system analyzing interactions themselves between the user and the set of friends to identify closeness of the user to each of the set of friends; 	an expertise table that stores the topics of expertise and the levels of expertise for each of the set of friends based on the artificial intelligence system detecting a level of expertise of each respective friend for one or more topics by uncovering relationships between certain words used by each respective friend surrounding the one or more topics of expertise; and an availability table that stores availability information for the set of friends based on the artificial intelligence system determining how soon the information about the topic identified in the query is needed by analyzing wording of the query to determine a time frame for when information about the topic is needed.

The cited prior art on record Neystadt; Eugene (US 20120209832 A1) teaches, A ranked set of users may be calculated from an expertise categorization for each user and a person's trust in the users for specific categories. The ranked set of users may be used for presenting search results, recommendations, social marketing, or other uses. A person's reputation may be determined through various online activities. A person's trust in another person may be related to their proximity and activity in one or more social networks. The cited prior art on record Ventilla; Max (US 20110106895 A1) teaches, Methods, systems, and apparatus, including computer programs encoded on a computer storage medium, for a social search engine. In one aspect, a method includes receiving a question from an asker in which the question is associated with one or more topics; selecting candidate answerers based at least partly on each answerer's respective relationship to the asker; sending the question successively to groups of one or more candidate answerers according to the ranking until an answer is received from a particular one of the candidate answerers; and sending to the asker the received answer and information that identifies the particular answerer. The cited prior art on record GANAPATHY; Subramaniam (US 20140122522 A1) teaches, The subject disclosure relates to a machine-implemented method for routing queries. The method includes receiving a query, identifying contacts associated with the user for responding to the received query, wherein the contacts are identified based on public online activity or private online activity, providing, for selection by the user, a list of recommended contacts, wherein each recommended contact is identified for responding to the received query based on the public online activity of the recommended contact, and transmitting a public notification including the received query to each of the recommended contacts selected by the user from the list of recommended contacts. The method also includes automatically transmitting a private notification including the received query to each of the contacts identified based on private online activity.

Claims 1, 9 and 17: The cited prior art on record Neystadt; Eugene (US 20120209832 A1), Ventilla; Max (US 20110106895 A1) and GANAPATHY; Subramaniam (US 20140122522 A1) do not teach or suggest in combination with the rest of the limitations in the dependent claims “an availability table that stores availability information for the set of friends based on the artificial intelligence system determining how soon the information about the topic identified in the query is needed by analyzing wording of the query to determine a time frame for when information about the topic is needed”.	
	In addition, none of the references cited, reference uncovered that would have provided a basis of evidence for asserting a motivation, nor one of ordinary skilled in the art at the time the invention was made, knowing the teaching of the prior arts of record would have combined them to arrive at the present invention as recited in the context of independent claims 1, 9 and 17 as a whole.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUMAN RAJAPUTRA whose telephone number is (571) 272-4669. The examiner can normally be reached on Monday-Friday, 8:30-5:00. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, ASHISH THOMAS can be reached on 571-272-0631. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/S. R./ 
Examiner, Art Unit 2164
                                                                                                                                                                                        /ASHISH THOMAS/Supervisory Patent Examiner, Art Unit 2164